DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 03 January 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Troy Chambers/
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 4, 6, 9-10, 12, 16, 19-25, and 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-Grant Publication 2011/0271827 by Larson et al (Larson) in view of U.S. Patent 2,464,323 issued to Lee (Lee) and further in view of British Patent Document GB 191508943 A by Agnelli (Agnelli).
Regarding claim 1, Larson discloses a rotating bolt firearm configured to fire a cartridge comprising a case and a bullet, comprising: an upper receiver; a bolt carrier comprising an extractor; and a barrel coupled to the upper receiver (See Figures, all aspects appear to be clearly illustrated).
Larson does not disclose the specific claimed characteristics of the barrel or chamber.
Lee, a related prior art reference, discloses the barrel comprising a chamber configured to operatively receive the cartridge, the chamber having a profile defining a neck portion, a shoulder portion, and a body portion (See Figure 4, clearly illustrated), the chamber consists essentially of four grooves being disposed uniformly about an inner diameter of the chamber (See at least Figures 2-3, clearly illustrated), wherein 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson with the teachings of Lee.  The suggestion/ motivation for doing so would have been to provide a barrel according to the teachings of Lee in the firearm disclosed by Larson to improve extraction and reduce failures as taught by Lee.
Larson as modified by Lee discloses the claimed invention except for the specific location of the terminal end of the grooves being within the shoulder section of the chamber.  Lee further mentions that the grooves or “flutes” need only be present to a predetermined distance from the breech end of the barrel and start at the rifling of the barrel, but does not directly specify termination of the grooves or “flutes” in the shoulder section.
Agnelli, a related prior art reference, discloses a grooveless body portion and wherein each of the grooves consists of a channel spanning between a first end proximate a forward edge of the neck portion and a second end at least partially within the shoulder portion, wherein the first end is a portion of the channel most proximate a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson as modified by Lee above with the noted teachings of Agnelli.  The suggestion/ motivation for doing so would have been to provide the grooves or “flutes” in the chamber at the front portion of the chamber where it is known that the greatest pressure occurs to enable easier extraction of the cartridge as is clearly taught by Agnelli.
Regarding claim 4, Larson further discloses wherein a centerline of the barrel is defined along a center of a diameter of the barrel (See Figures, clearly illustrated).
Regarding claim 6, Larson discloses a rotating bolt firearm, comprising: a gas piston operating system; a bolt rotatably moveable between a first position and a second position, the bolt comprising an extractor that is configured to remove a spent case of a round of ammunition in response to the round of ammunition being fired; a barrel comprising a chamber, and the chamber portion configured to receive the bolt (See Figures, all aspects appear to be clearly illustrated).
Larson does not disclose the specific claimed characteristics of the barrel or chamber.
Lee, a related prior art reference, discloses a barrel comprising a chamber portion having a profile consisting of a neck portion, a shoulder portion, and a body 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson with the teachings of Lee.  The suggestion/ motivation for doing so would have been to provide a barrel according to the teachings of Lee in the firearm disclosed by Larson to improve extraction and reduce failures as taught by Lee.
Larson as modified by Lee discloses the claimed invention except for the specific location of the terminal end of the grooves being within the shoulder section of the chamber.  Lee further mentions that the grooves or “flutes” need only be present to a predetermined distance from the breech end of the barrel and start at the rifling of the barrel, but does not directly specify termination of the grooves or “flutes” in the shoulder section.
Agnelli, a related prior art reference, discloses a grooveless body portion and wherein each channel of the plurality of channels consists of a volume that spans along a single line between a first end proximate a forward edge of the neck portion and a second end at least partially within the shoulder portion, such that a rearmost point of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson as modified by Lee above with the noted teachings of Agnelli.  The suggestion/ motivation for doing so would have been to provide the grooves or “flutes” in the chamber at the front portion of the chamber where it is known that the greatest pressure occurs to enable easier extraction of the cartridge as is clearly taught by Agnelli.
Regarding claim 9, Larson further discloses the firearm being configured to fire a cartridge causing pressure to actuate the gas piston operating system, wherein the actuating the gas piston operating system causes the bolt to rotate from the first position to the second position (See Figures and at least Paragraphs 0006 & 0033-0034).
Regarding claim 10, Larson further discloses wherein the actuating the gas piston operating system causes a case of the cartridge to eject from the chamber portion (See Figures and at least Paragraphs 0006 & 0033-0034.
Regarding claim 12, Larson discloses a rotating bolt firearm assembly, comprising: a barrel; a chamber coupled to the barrel, and the chamber comprising an internal wall defining an internal cavity (See Figures, all aspects appear to be clearly illustrated).
Larson does not disclose the specifically claimed characteristics of the barrel or chamber.
Lee, a related prior art reference, discloses wherein the chamber consists of a first portion having a first diameter that is configured to receive a neck portion of a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson with the teachings of Lee.  The suggestion/ motivation for doing so would have been to provide a barrel according to the teachings of Lee in the firearm disclosed by Larson to improve extraction and reduce failures as taught by Lee.
Larson as modified by Lee discloses the claimed invention except for the specific location of the terminal end of the grooves being within the transition section of the chamber.  Lee further mentions that the grooves or “flutes” need only be present to a predetermined distance from the breech end of the barrel and start at the rifling of the barrel, but does not directly specify termination of the grooves or “flutes” in the transition section.
Agnelli, a related prior art reference, discloses a grooveless second portion and wherein each channel of the plurality of channels consists of a volume that spans between a first end proximate a forward edge of the first portion of the chamber and a second end at least partially within the transition portion of the chamber, such that a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Larson as modified by Lee above with the noted teachings of Agnelli.  The suggestion/ motivation for doing so would have been to provide the grooves or “flutes” in the chamber at the front portion of the chamber where it is known that the greatest pressure occurs to enable easier extraction of the cartridge as is clearly taught by Agnelli.
Regarding claim 16, Lee further discloses wherein each of the plurality of channels is in fluid communication with at least one of the barrel or the chamber (See Figures, clearly illustrated).
Regarding claim 19, Lee Further discloses wherein the plurality of channels comprises a first channel and a second channel, wherein the second channel is substantially identical and equidistantly spaced from the first channel (See Figures, clearly illustrated).
Regarding claim 20, Larson as modified by Lee and Agnelli above discloses the claimed invention except for non-substantially identical and non-equidistantly spaced channels.  It would have been an obvious matter of design choice to provide a first channel and a second channel, wherein the second channel is not substantially identical and not equidistantly spaced from the first channel or different sized channels at irregular spacing, since applicant has not disclosed that the specific spacing or sizing solves any stated problem or is for any particular purpose and it appears that the 
Regarding claim 21, Lee further discloses wherein the plurality of grooves comprises four grooves spaced equidistant around the inner diameter of the chamber (See Figures, clearly illustrated).
Regarding claim 22, Lee further discloses wherein the plurality of channels comprises four channels spaced equidistant around the inner diameter of the chamber (See Figures, clearly illustrated).
Regarding claim 23, Lee further discloses wherein the plurality of channels comprises four channels spaced equidistant around the internal wall of the chamber (See Figures, clearly illustrated).
Regarding claim 24, Larson further discloses wherein the cartridge that the upper receiver, the bolt carrier, and the barrel are configured to fire comprises a.308 caliber (See at least Paragraph 0022).
Regarding claim 25, Lee further discloses wherein the channel of each of the plurality of grooves is in fluid communication with at least one of the barrel or the chamber (See Figures, clearly illustrated).
Regarding claim 27, Larson further discloses the firearm being configured to fire a cartridge in.308 caliber (See at least Paragraph 0022).
Regarding claim 28, Lee further discloses wherein each channel of the plurality of channels is in fluid communication with at least one of the barrel or the chamber portion (See Figures, clearly illustrated).
Regarding claim 29, Larson further discloses wherein the cartridge comprises a.308 caliber (See at least Paragraph 0022).
Regarding claim 30, Larson further discloses wherein the upper receiver comprises a gas-piston operating system (See Title).
Regarding claim 31, Larson further discloses an upper receiver configured to couple to at least one of the barrel and the chamber, wherein the upper received comprises a gas-piston operating system (See Figures, clearly illustrated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641